Citation Nr: 1028009	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  10-22 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than August 29, 2008, 
for the grant of service connection for an anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from July 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2009 rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for an anxiety 
disorder with a 30 percent evaluation, effective August 29, 2008.  
A subsequent April 2009 rating decision determined that no new 
effective date is warranted for the grant of service connection 
for an anxiety disorder.  

According to his notice of disagreement, received in May 2009, 
the Veteran alleged clear and unmistakable.  He did not specify 
the rating decision that was erroneous (only referring to the 
April  2009 rating decision that was not yet final) or the error 
that was reversible (citing to service treatment records that 
supported his claim and seemingly disagreeing how the facts were 
weighed).  To reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is, and unless it is the 
kind of error that, if true, would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the error Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).  Simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE.  Since the 
Veteran has not adequately claimed CUE in a previous rating 
action, that matter is not before the Board at this time.  


FINDINGS OF FACT

1.  In March 1946, the RO denied the Veteran's original service 
connection claim for a psychiatric disability.  The Veteran did 
not appeal the rating decision within one year of being notified 
and it became final.

2.  A claim to reopen the previously denied service connection 
claim for a psychiatric disability was received at the RO on 
August 29, 2008.

3.  In an April 2009 rating decision, the RO reopened the 
previously denied service connection claim for a psychiatric 
disability, and ultimately granted service connection for an 
anxiety disorder, effective August 29, 2008, the date of receipt 
of claim to reopen.

4.  There is no communication from the Veteran or his 
representative that constitutes a formal claim or that may be 
construed as an informal claim to reopen a service connection 
claim for a psychiatric disability subsequent to the final March 
1946 rating decision and prior to August 29, 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to August 29, 2008, for 
the grant of service connection for an anxiety disorder, are not 
met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

This claim arises from the Veteran's disagreement with the 
effective date assigned following the grant of service connection 
for anxiety disorder.  Courts have held that, once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under the VCAA.  However, the Board 
notes that the April 2009 rating decision and the May 2010 
statement of the case provided the Veteran with the substance of 
38 C.F.R. § 3.400, which explains how effective dates are 
assigned.
 
The Veteran is seeking an effective date earlier than August 29, 
2008, for the grant of service connection for an anxiety 
disorder.

The effective date of an award is generally the date of receipt 
of a claim (or informal claim where appropriate), or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).  More specifically, the 
effective date of an award of disability compensation for direct 
service connection is the day following separation from active 
service or the date entitlement arose, if the claim was received 
within one year after separation from service; otherwise, it is 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2009).

If a Veteran files an application for service connection with VA 
and the claim is disallowed, he has the right to appeal that 
disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002).  If he does not initiate an appeal within one year, or if 
he initiates a timely appeal and the appeal is denied, the 
disallowance becomes final.  See 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).  With exceptions not here applicable, any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new application. 
See 38 C.F.R. § 3.400(q), (r) (2009).  Specifically, the 
effective date of an award of disability compensation based upon 
the submission of new and material evidence other than service 
department records received after final disallowance will be the 
date of receipt of the new claim or the date that entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2009).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. See 38 C.F.R. § 
3.151(a) (2009).  However, any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. If received within 1 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155 (2009).

An informal claim must identify the benefit sought.  See Brannon 
v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not 
required to anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. Brown, 
7 Vet. App. 352, 356-57 (1995) for the proposition that VA is not 
required to do a "prognostication" but to review issues 
reasonably raised by the substantive appeal).

By way of history, in a March 1946 rating decision, the RO denied 
the Veteran's original service connection claim for a psychiatric 
disability.  The Veteran was notified of such decision in April 
1946.  The March 1946 rating decision was not appealed and is 
considered final.  Veterans Regulation No. 2 (a), pt. II, par. 
III; VA Regulation 1008; effective January 25, 1936 to December 
31, 1957.  Thereafter, on August 29, 2008, the RO received the 
Veteran's claim seeking to reopen the previously denied service 
connection claim for an anxiety disorder.

In an April 2009 rating decision, the RO reopened the service 
connection claim for a psychiatric disability on the basis that 
new and material had been received showing that the Veteran's 
anxiety disorder is related to his military service.  The RO 
ultimately granted service connection for an anxiety disorder and 
assigned a 30 percent evaluation, effective August 29, 2008.  

The Veteran contends that he is entitled to an effective date in 
March 1946, as he believes that the evidence at that time 
supported a finding that his psychiatric disability was related 
to service.  See May 2009 Notice of Disagreement.

As noted, the record reflects that the Veteran's application to 
reopen a claim of service connection for a psychiatric disability 
was received at the RO on August 29, 2008.  

Turning to the question of whether the Veteran submitted an 
informal claim subsequent to the final March 1946 rating decision 
and prior to the currently assigned effective date, the Board 
concludes that he did not submit such a claim.  Significantly, 
there is no communication from the Veteran or his representative 
or action of record indicating an intent to seek service 
connection for a psychiatric disability received between March 
1946 and August 29, 2008.  

Because the effective date for a grant of service connection on 
the basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, whichever 
is later, i.e., March 2009, (the date of the medical evidence), 
versus August 29, 2008, (the date of receipt of the application 
to reopen), the correct effective date should be March 2009 for 
the award of service connection for psychiatric disability, as 
entitlement arose on that date.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii).  

The currently assigned effective date of August 29, 2008 is 
obviously earlier than the effective date of March 2009.  
Nevertheless, the Board will not disturb the current effective 
date of August 29, 2008, the date of the claim to reopen.  As 
noted, any award based on a subsequently filed application for 
benefits can be made effective no earlier than the date of the 
new application.  

Consequently, there is no legal basis upon which to grant an 
effective date prior to August 29, 2008, for the grant of service 
connection for anxiety disorder.   As the preponderance of the 
evidence is against the claim, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).   
The claim is therefore denied.


ORDER

Entitlement to an effective date earlier than August 29, 2008, 
for the award of service connection for an anxiety disorder is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


